Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5,7-13,16 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments submitted on 8/4/2022 , in particular pages 1-4, have been acknowledged and are persuasive. The prior art cited of record does not anticipate individually or teach in combination the following limitations:
An underwater lighting apparatus comprising: a cofferdam; an electrical connector rigidly mounted within the cofferdam at an inner end of the cofferdam; a lighting unit sized and shaped to be mounted within the cofferdam and having a lighting unit electrical connector rigidly mounted at an inner end; a mounting plate mounted at the inner end within the cofferdam, wherein the electrical connector is mounted to the cofferdam on an outer side of the by the mounting plate, wherein the lighting unit electrical connector is sized and shaped to directly connect with the electrical connector of the cofferdam to form a rigid connection between the cofferdam and the lighting unit.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382. The examiner can normally be reached Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANABEL TON/Primary Examiner, Art Unit 2875